Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 17 June 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 11-13 and 27 have been canceled. The said claims were canceled in a previous filing.
2. No new Claims have been added.
3. Claims 1-10, 14-26 and 28-30 have been amended. 
4. Remarks drawn to rejections under 35 USC 102 and 103.
5. An Affidavit under 37 CFR 1.132 by Daryl Thompson.
The following objection(s)/rejection(s) has/have been overcome:
6. The rejection of Claim 27 under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz-Aceituno et al (Journal of the Science of Food and Agriculture, 2013, 2797-2803; ‘Aceituno; cited in IDS filed 02/27/2019) has been rendered moot by cancelation.
7. The rejection of Claim 27 under 35 U.S.C. 103 as being unpatentable over Ruiz-Aceituno et al (Journal of the Science of Food and Agriculture, 2013, 2797-2803; ‘Aceituno; cited in IDS filed 02/27/2019) in view of Hansen et al (US 5,763,392) as evidenced by Bussiere et al (US 4,465,698) has been rendered moot by cancelation.

	Claims 1-10, 14-26 and 28-30 are pending in the case. New claims 29-30 were added in the amendment filed 05/16/2022. New claims 29-30 were amended in the supplemental response filed 06/17/2022 and are indicated as ‘Currently Amended’ in the status identifier. Claims 14-17 and 23-24 have been withdrawn from consideration as being drawn to non-elected invention. Claims 1-10, 18-22, 25-26 and 28-30 are under prosecution in the is Action.
	The following rejections are necessitated by Applicant's amendment filed 17 June 2022 wherein the limitations in pending claims 1-10, 14-26 and 28-30 have been amended.  The claims as amended are now drawn to a dry composition consisting of myo-inositol and some specific sugars. Support for the amendment is seen at paras 0006-0008 and example 4 in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘sugar source’. The term source is not defined in the specification. The ordinary dictionary meaning of the term source is a person or a thing from which something comes into being, or is derived or obtained (The American Heritage Dictionary). In the instant case a sugar source would be sugar cane or sugar beets from which a sugar like sucrose is obtained. Therefore, it is not clear what applicant intends by the recitation in claim 1 which is drawn to a dry composition consisting of a sugar source and myo-inositol.
Claim 2 recites sugar source is sucrose. Sucrose itself is a sugar. Based on the ordinary dictionary meaning given above, sucrose cannot be a sugar source. This also applies to claim 3. Clarification is needed.
For the purpose of prosecution, claims 1-3 and dependents thereof are examined as drawn to a dry composition consisting of the specific sugars recited in the claims and not a source from which the sugar is obtained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz-Aceituno et al (Journal of the Science of Food and Agriculture, 2013, 2797-2803; ‘Aceituno; cited in IDS filed 02/27/2019; of record).
Aceituno et al teaches a composition consisting of myo-inositol and sucrose (page 2798, right col. carbohydrate mixture # 4 under subtitle: Yeast Treatment; components recited in the composition of claims 1-3 and 6-8). 
Claims 6-8 are composition claims. The recitation ‘with anti-TNF- effects when administered to a patient in need of treatment therefrom’ is intended use/mechanism of action and is not given patentable weight.
It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed.Cir.1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, cannot impart patentability to claims to the known composition.").
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Aceituno et al anticipates claims 1-3 and 6-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Aceituno et al (Journal of the Science of Food and Agriculture, 2013, 2797-2803; ‘Aceituno; cited in IDS filed 02/27/2019; of record) in view of Hansen et al (US 5,763,392; of record) as evidenced by Bussiere et al (US 4,465,698; of record).
The teachings of Aceituno et al are set forth above. Aceituno does not teach a composition consisting of myo-inositol and the sugars galactose and isoglucose as in claims 3 and 26, a composition consisting essentially of myo-inositol and the other sugars (other than sucrose) as in claim 8.
Hansen et al, drawn to treating diabetes, teaches a nutritional composition comprising a protein, lipid and carbohydrate in combination with an effective glucose-lowering amount of myo-inositol (col. 2, lines 10-16; col. 3, lines 52-54; part of the limitation of claims 3, 8 and 25-26 regarding myo-inositol as a component). Other than myo-inositol, the carbohydrate component of the composition of the invention can be any carbohydrate known in the art to be suitable for use in nutritional compositions. Typical carbohydrates include sucrose and fructose (col. 4, lines 32-36; sugars recited in claims 3, 8, 25). Corn syrup is also one of the carbohydrates that can be used (col. 4, line 36). Corn syrup is isoglucose as evidenced by Brussiere et al (col. 3, lines 4-12). Therefore, Hansen also teaches the use of isoglucose as a component (sugar recited in claims 8 and 26).
From the teachings of Hansen it can be seen that myo-inositol in combination with another carbohydrate (sugar) can be made and used for treating diabetes. 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, composition consisting of myo-inositol and a sugar (sucrose) is known and myo-inositol in combination with a carbohydrate is known in the art for use in treating diabetes (Hansen). Thus, it is obvious to arrive at the claimed compositions consisting of /consisting essentially of myo-inositol and the claimed sugars.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make the claimed compositions consisting of, and consisting essentially of myo-inositol and the claimed sugars since it can still be used as an alternate composition for treating diabetes (Hansen). Even though Hansen teaches inclusion of other components, making the composition consisting of or consisting essentially of myo-inositol and the sugars will reduce the cost. Since myo-inositol is known to lower glucose levels (as taught by Hansen), the composition consisting of myo-inositol and the sugars can also be used by diabetics as sweeteners in other compositions. 

Claims 3-5, 8-10, 18-22, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Aceituno et al (Journal of the Science of Food and Agriculture, 2013, 2797-2803; ‘Aceituno; of record) in view of Hansen et al (US 5,763,392; of record) and further in view of Gilles et al (US 6,248,375; of record) and Luyer et al (US 2008/0108548 A1; of record).
The teachings of Aceituno and Hansen are set forth above. Both do not teach a composition consisting of/consisting essentially of my-inositol and some of the sugars recited in claims 3 and 8 (a sugar that metabolizes to galactose and sucrolose) and the percentages and ratios as in claims 4-5, 9-10, 18-22 and 28-30.
Gilles et al, drawn to nutritional compositions incorporating a two-component carbohydrate system for diabetics, teaches the use of sucralose as a component in compositions that also have myo-inositol (col. 4, lines 41-43; Table 8 at col.17-inositol/fructose; col. 11, line 16-sucralose-component recited in claim 8).
Luyer et al, drawn to compositions for treating diabetes, teaches the use of myo-inositol, glucose, fructose and galactose (paras 0027, 0029 and para 0036; sugars recited in claims 3 and 8). 
In view of the teachings of Aceituno, Hansen, Gilles and Luyer, one of ordinary skill in the art will recognize that sugars like sucralose and galactose can be substituted in the composition of Aceituno to make a composition consisting of/consisting essentially of myo-inositol and sucralose and myo-inositol and galactose or a sugar that metabolizes to galactose. The artisan will also find it obvious to substitute sucrose in Aceituno with all of the other sugars recited in claims 3 and 8. The prior art suggests amounts of the sugars. Hansen teaches the use of an effective glucose lowering amount of myo-inositol. In view of these teachings, one of ordinary skill in the art can adjust the ratios and percentages of the sugars and myo-inositol as in claims 4-5, 9-10. 18-22 and 28-30 for the purpose of optimization. The artisan would also include the other sugars since Hansen teaches that the carbohydrate can be any sugar that can be used in a nutritional composition.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the dosage to obtain maximum beneficial effects.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, composition consisting of myo-inositol and a sugar (sucrose) is known in the art and myo-inositol in combination with a carbohydrate is known in the art for use in treating diabetes wherein myo-inositol is known to lower the amount of glucose (Hansen). Thus, it is obvious to arrive at the claimed dry compositions consisting of /consisting essentially of myo-inositol and the claimed sugars.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make the claimed dry compositions consisting of, and consisting essentially of myo-inositol and the claimed sugars since they can still be used as alternate compositions for consumption by diabetes (Hansen). Even though Hansen teaches inclusion of other components, making the composition consisting of or consisting essentially of myo-inositol and the sugars will reduce the cost. The dry composition will also be stable on storage and can be used when needed.

Response to Applicant’s Remarks
Applicant has not argued the rejections separately. Applicant has traversed the rejections of record arguing that Aceituno (same as Ruiz referred to by applicant) does not disclose the claimed dry composition. In the second para of page 2798, right column, Ruiz does not describe a step-by-step method for producing incubated mixture samples. Ruiz merely summarizes or characterizes how yeast samples were prepared. A person of ordinary skill in the art would know how to produce the yeast samples using conventional ordinary techniques.
The artisan would be expected to first measure out an amount of water to which the individual sugars are added. Next, the artisan would have weighed out each individual dry sugar, and add each one separately to water.
In Ruiz there is no suggestion to weigh out sugars and make dry compositions of mixed sugars. The statement ‘different mixtures of carbohydrates’ is not describing the generated combinations of dry sugars together. Moreover, since the experiment was to test different random combinations of sugars, there is no hint or suggestion to create a series of a combination of different sugars that would be combined and added simultaneously. Doing this would go completely against how a person of ordinary skill in the art would create the incubated yeast solution samples. Furthermore, although the next sentence in Ruiz at page 2798, says that mixtures were incubated with activated yeast in 25mL of Milli-Q water, the statement does not mean that first dried sugars were separately weighed and combined first and then subsequently the combined sugars were added to water.
Applicant submitted a Declaration on May 16, 2022, which demonstrates that a fructose source such as fructose and sucrose increase TNF-. However, when challenged with a composition of myo-inositol and a fructose source such as fructose or sucrose, the TNF- secretion is mitigated. Additional data was submitted in the supplemental declaration that was discussed during the interview of June 10, 2022 demonstrating that a source of galactose or lactose increase TNF- but that a composition which consists of myo-inositol and a galactose source such as galactose or lactose results in mitigation of what would be a TNF- secretion increase caused by the galactose source. In view of the above, the claimed composition is unique and not obvious over the prior art (pages 7-10 of Remarks).
Applicant’s arguments and the Affidavit of Daryl Thompson have been considered but are not found to be persuasive. The aim of Aceituno (same as Ruiz referred to by applicant) is to fractionate myo-inositol from a mixture containing myo-inositol and other sugars. Inositols are used for treating several disorders. The co-existence of other low molecular weight carbohydrates in their extracts, which interfere with their bioactivity is a drawback, thereby making their removal essential (abstract). For this purpose, Aceituno has used mixtures of myo-inositol and other sugars like sucrose (mixture number 4 at page 2798, right column second paragraph). The aim was to optimize and evaluate a biotechnological procedure using yeast for the removal of interfering carbohydrates from inositols from a mixture (page 2798, left col. third full paragraph). Therefore, for studying the use of yeast as an agent for separating other carbohydrates from myo-inositol, one has to use a mixture of myo-inositol and the other sugar like sucrose to see how efficient the separation of sucrose from myo-inositol is. Aceituno, at page 2798, right column, second paragraph, in the sentence following the description of the five mixtures, clearly teaches that mixtures were incubated with yeast in water. This teaching and the aim of the study by Aceituno clearly indicates that a dry mixture of myo-inositol and sucrose was made first and added to yeast in 25mL of Milli-Q water for incubation.
A person of ordinary skill in the art may know how to produce the yeast samples using conventional ordinary techniques. The statement by applicant that artisan would be expected to first measure out an amount of water to which the individual sugars are added, and next, the artisan would have weighed out each individual dry sugar, and add each one separately to water, is another way of making the incubation samples and is applicant’s interpretation of how it is done. 
The Declaration on May 16, 2022 demonstrates a property of the claimed mixtures. Since Aceituno teaches the claimed mixture, namely, myo-inositol + sucrose, it is an old composition known in the art.
See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed.Cir.1990). "The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, cannot impart patentability to claims to the known composition.".
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, Aceituno anticipates 1-3 and 6-8.
Applicant has not separately argued the rejections under 35 USC 103. The rejections under 35 USC 103 of record in the previous Action are maintained for the reasons given above, the teachings of the secondary references and motivation provided by the art.

The following art rejections are made of record necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Croze et al (Journal of Nutritional Biochemistry, 2013, 24, 457-466) in view of Yoo et al (Nutrients, 2017, 9(1), 1-12; published 26 December 2016) and further in view of Hansen et al (US 5,763,392; of record and cited newly in this rejection) as evidenced by Bussiere et al (US 4,465,698; of record and cited newly in this rejection).
Croze et al teaches that treatment with myo-inositol reduced white adipose tissue accretion and improved glucose tolerance and insulin sensitivity (page 459, part 3.1, page 460, part 3.3). In addition, myo-inositol has also been successfully used in humans for treating psychiatric disorders such as depression, obsessive-compulsive disorder or panic attacks, polycystic ovary syndromes and diabetic neuropathy (page 61, right col., last para, last four lines). According to Croze, hypertropy of white adipose tissue exacerbates the secretion of pro-inflammatory cytokines such as TNF-. Accumulation of fat is associated with low-grade inflammation that could contribute to metabolic syndrome and insulin resistance associated with overweight. Fat accumulation correlated with systemic oxidative stress in both humans and mice (page 464, left col. lines 1-27 and right col., lines 2-6). Croze concludes from its study that treatment with myo-inositol improves glucose tolerance by increasing insulin sensitivity and potentiates insulin action (page 464, right col, last para). Croze does not teach a dry composition comprising myo-inositol and the sugars as in claims 1-3, 6-8, 25 and 26.
Yoo et al teaches consumption of sugar sweetened beverages like fructose, including high fructose corn syrup, has a positive correlation with body weight gain in humans and animals. The accumulation of body fats leads to an increase of pro-inflammatory cytokines like TNF-, IL-6 etc. (page 1, Introduction). Chronic exposure to fructose indirectly causes insulin resistance and obesity and inflammation. Insulin resistance is linked to dyslipidemia (page 8, Discussion).
From the teachings of Croze and Yoo et al one of ordinary skill in the art will recognize that consumption of sugars like fructose and high-fructose corn syrup leads to complications like insulin resistance, obesity, etc., with the triggering of TNF-. Myo-inositol is effective in such cases. Myo-inositol is one of the components of the compositions in claims 1-3, 6-8, 25 and 26.
Hansen et al, drawn to treating diabetes, teaches a nutritional composition comprising a protein, lipid and carbohydrate in combination with an effective glucose-lowering amount of myo-inositol (col. 2, lines 10-16; col. 3, lines 52-54; part of the limitation of claims 3, 8 and 25-26 regarding myo-inositol as a component). Other than myo-inositol, the carbohydrate component of the composition of the invention can be any carbohydrate known in the art to be suitable for use in nutritional compositions. Typical carbohydrates include sucrose, fructose and glucose (col. 4, lines 32-36; sugars recited in claims 1-3, 6-8, 25; sucrose is a disaccharide consisting of glucose and fructose, which metabolizes to fructose and therefore is a source of fructose as in claim 3). Corn syrup is also one of the carbohydrates that can be used (col. 4, line 36). Corn syrup is isoglucose as evidenced by Brussiere et al (col. 3, lines 4-12). Therefore, Hansen also teaches the use of isoglucose as a component (sugar recited in claims 8 and 26).
From the teachings of Hansen, it can be seen that myo-inositol in combination with the other sugars can be made and used for consumption by diabetics. 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, myo-inositol in combination with the sugars as claimed is known in the art for use in treating diabetes wherein myo-inositol is known to lower the amount of glucose (Hansen). Thus, it is obvious to arrive at the claimed dry compositions consisting of /consisting essentially of myo-inositol and the claimed sugars.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make the claimed compositions consisting of, and consisting essentially of myo-inositol and the claimed sugars since they can still be used as alternate compositions for consumption by diabetics (Hansen). Even though Hansen teaches inclusion of other components, making the composition consisting of or consisting essentially of myo-inositol and the sugars will reduce the cost. The combination of myo-inositol and the other sugars will also be useful for non-diabetic subjects as well since it will reduce the effects seen due to consumption of sugars which are increased secretion of TNF-and the accompanying conditions as taught by Croze and Yoo. Making the claimed dry combination of myo-inositol and the sugars will also result in a composition which is easy to add to drinks and food for consumption. Inclusion of the sugars will provide additional sweetening needed for some subjects. The dry composition will also be stable on storage and can be used when needed.

Claims 1-5, 8-10, 18-22, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Croze et al (Journal of Nutritional Biochemistry, 2013, 24, 457-466) in view of Yoo et al (Nutrients, 2017, 9(1), 1-12; published 26 December 2016) and further in view of Hansen et al (US 5,763,392; of record and cited newly in this rejection) as evidenced by Bussiere et al (US 4,465,698; of record and cited newly in this rejection), Gilles et al (US 6,248,375; of record; of record and cited newly in this rejection) and Luyer et al (US 2008/0108548 A1; of record and cited newly in this rejection).
The teachings of Croze, Yoo, Hansen and Bussiere are set forth above. However, the references do not suggest dry composition of myo-inositol and the sugars in the percentages and ratios as in claims 3-5, 8-10, 18-22, and 28-30.
Gilles et al, drawn to nutritional compositions incorporating a two-component carbohydrate system for diabetics, teaches the use of sucralose as a component in compositions that also have myo-inositol (col. 4, lines 41-43; Table 8 at col.17-inositol/fructose; col. 11, line 16; sucralose is a component recited in claim 8).
Luyer et al, drawn to compositions for treating diabetes, teaches the use of myo-inositol, glucose, fructose and galactose (paras 0027, 0029 and para 0036; sugars recited in claims 3 and 8). 
In view of the teachings of Croze, Yoo, Hansen, Gilles and Luyer, one of ordinary skill in the art will recognize that sugars like sucralose and galactose can be combined with myo-inositol to make a dry composition consisting of/consisting essentially of myo-inositol and sucralose and myo-inositol and galactose as claimed. The artisan will also find it obvious to use all of the other sugars recited in claims 3 and 8 in combination with my-inositol. The prior art suggests amounts of the sugars. Hansen teaches the use of an effective glucose lowering amount of myo-inositol. In view of these teachings, one of ordinary skill in the art can adjust the ratios and percentages of the sugars and myo-inositol as in claims 4-5, 9-10. 18-22 and 28-30 for the purpose of optimization. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the dosage to obtain maximum beneficial effects.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, myo-inositol in combination with the sugars as claimed is known in the art for use in treating diabetes wherein myo-inositol is known to lower the amount of glucose (Hansen) and lower insulin resistance. Thus, it is obvious to arrive at the claimed dry compositions consisting of /consisting essentially of myo-inositol and the claimed sugars.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make the claimed dry compositions consisting of, and consisting essentially of myo-inositol and the claimed sugars since they can still be used as alternate compositions for consumption by diabetics (Hansen) and non-diabetics as well. Even though Hansen teaches inclusion of other components, making the composition consisting of or consisting essentially of myo-inositol and the sugars will reduce the cost. The combination of myo-inositol and the other sugars will also be useful for non-diabetic subjects as well since it will reduce the effects seen due to consumption of sugars which are increased secretion of the pro-inflammatory TNF-and the accompanying conditions as taught by Croze and Yoo. Making the claimed dry combination of myo-inositol and the sugars will also result in a composition which is easy to add to drinks and food for consumption. Inclusion of the sugars will provide additional sweetening needed for some subjects. The dry composition will also be stable for storage and use when needed.


Conclusion
1. Elected claims 1-10, 18-22, 25-26 and 28-30 (Group I) are rejected.
2. Claims 14-17 and 23-24 (Group II) have been withdrawn from consideration as being drawn to non-elected method claims.
3. Claims 11-13 and 27 have been canceled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623